Title: George Creager to Thomas Jefferson, 10 May 1814
From: Creager, George
To: Jefferson, Thomas


          
            Sir  May 10 1814 Washington City
            I Saw a Racommandation under sined by your Name Last spring it was Handed to me by one James McKeny the Recommadation was in ditleing him as a Vary Honest men and of such a carractor that indused me to belive that it was the Case and on the stranght I took him and his Son in as Bordars and was Compliatly taken in he at first paid of Every week for three weeks and then stoped payment and in the month of July I took sick when he took the atvendage of me
			 and—Left me and I had sometime before Give his Son two dollars for being inclined to assist me in times in my Buisness to by him a pair of shoos and as the old Gendlemen left me he put his old shoos in the place of his sons and took the pair which I bought for the son and wend of and the first I heard of him he wrode wrote a letter to Mr John napp in this place and in the letter he mentioned of the mony he owed to me and said I should not be afread of loosing what he owed me
			 that as soon as he Could Collact mony that was owing to him
			 he would sent it by Post but Never did as yet I would thank you if you would Speck to him on the subgact as on the Good Recommandation of yours I Give him Cradit other wise I would helt him to pay Every week or Stoped
			 Bording him and after he left me I got furter aquended aquendet of his prinsibles whear I was much surprised of as I think your Recommandation was Gon to far acording to his Cunduct I wish to hear from you and Remain with Respect your frend
            
              George Creager
          
          
            his acount is for Bording and washing & for money lent for him only as for his son I made no garge after he took to assist me in my Buisness as I and father had agreed  that he should help me for his Bording and the garge was only of the old mens to the amount of thirty two Dollars which he ows Justly to me now—
          
        